VENTURA LAW

¢ Danbury, CT 06810

° Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 1 of 24

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
CINTIA BONADIAS,

 

 

 

Plaintiff,
COMPLAINT
vs.
Civil Action No.:
HOLOGIC, INC., : Jury Trial Requested
Defendant
Jurisdiction and Venue
1. Jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 28
U.S.C. § 1343.

2s The action arises under Title VII of the Civil Rights Act of 1964 ("Title
VII”), as amended, codified at 42 U.S.C. § 2000e ef seg., and the Connecticut Fair
Employment Practices Act (“CFEPA”), codified at Conn. Gen. Stat. § 46a-60 ef seg.

3 Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §
1391(b) in that Plaintiff Cintia Bonadias’s claims arose in this district, substantial
actions occurred in this district and she resides in this district.

4. Supplemental jurisdiction over Cintia Bonadias’s state law claims is

 
VENTURA LAW

* Danbury, CT 06810

203-800-8000 * Fax 203-791-9264

235 Main Street, Suite 101

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 2 of 24

invoked pursuant to 28 U.S.C. § 1367 as her claims arise out of the same transaction and

occurrences as the plaintiff's federal claims.

5. Cintia Bonadias filed a timely claim with the Equal Employment Opportunity

. Commission (EEOC).

6. Cintia Bonadias received a “Right to Sue” Letter from the EEOC dated
January 31, 2019 and received February 3, 2019.
vi All conditions precedent to this lawsuit have been fulfilled.

The Plaintiff
8. Plaintiff, Cintia Bonadias (hereafter referred to as “Cintia Bonadias”) is a

female former employee of defendant Hologic Inc. at its Connecticut location. She is a
resident of the State of Connecticut and at all relevant times met the definition of an

employee and/or eligible employee under all applicable statutes.

The Defendant
9, Hologic, Inc. (“Hologic”), is a medical technology company focused on the

sale of medical devices for surgery and medical imaging primarily focused on women’s
health and beauty with its headquarters in Marlborough, Massachussetts. Hologic, Inc.

does business in all 50 states of the United States, including Connecticut.

 
* Danbury, CT 06810

VENTURA LAW
* Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Documenti1 Filed 04/30/19 Page 3 of 24

10. Hologic, Inc. employs more than 40 employees.
Statement of Facts

11. On or about June 26, 2016, Cintia Bonadias began working for
Hologic in the Danbury, Connecticut branch in the position of Buyer 2.

12. She entered this position with eight years of prior experience in the
materials procurement field.

13. Cintia Bonadias excelled in her Buyer 2 position at Hologic and quickly
earned the trust and praise of her supervisor, Mr. Thomas M. Clark, Jr. and the
same was documented in her Hologic personnel file.

14. Not long after she began, Mr. Clark began making statements to

Cintia Bonadias that he “could see her working as the Manager of Purchasing for

the Danbury Branch.”

15. | Cintia Bonadias adopted this position as her future career track in

reliance on Mr. Clark’s representations.

16. Cintia Bonadias continued to excel as an employee in the Buyer 2
position under the direction and supervision of Mr. Clark throughout her first year

and consistently received positive feedback and reviews.

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

203-800-8000 * Fax 203-791-9264

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 4 of 24

17. On or about July 17, 2017, Cintia Bonadias informed her immediate
supervisor, Mr. Clark, that she was pregnant with her second child and expected to be
taking maternity leave beginning in December 2017.

18. She was informed that this would not be a problem and she continued to
perform the duties of her position throughout her pregnancy.

19. In August 2017, Cintia Bonadias became aware that Hologic had posted an
opening for a Commodity Specialist position in Danbury. This position would constitute a
promotion over her current position as Buyer 2 and would be the next step in the process
towards Manager of Purchasing at the Danbury branch.

20. Cintia Bonadias met all requirements of the position according to the job
posting, including having more than eight years of experience in materials procurement
within the medical device sector.

21. By way of email, Cintia Bonadias inquired of her supervisor, Mr. Clark, as to
what he thought about her desire to apply for the position.

22. Onor about August 21, 2017, Mr. Clark responded, “You certainly can apply
and there is no doubt you could figure out how to do the job. You have the skills... I have

big plans for you and there will be many opportunities.”

 
VENTURA LAW

* Danbury, CT 06810

° Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 5 of 24

23. On August 29, 2017, Cintia Bonadias formally applied for the
Commodity Specialist position.

24. She awaited a response regarding the next steps in the application
process. However, despite her direct supervisor's praise and commendation, Cintia
Bonadias was never afforded the opportunity to interview for the position and was
not even considered for the position despite her past exemplary performance, skills
and likelihood of success at the position as stated by Hologic’s internal
communications.

25. In November 2017, Cintia Bonadias was given her performance
review for Fiscal Year 2017. Her overall ratings by her supervisor were scored at

3.80, which signified that she “Exceeds expectations.”

26. Her supervisor lauded Cintia Bonadias with numerous compliments
including but not limited to, “Cintia’s performance has consistently exceeded my
expectations. She is a great team player and has significantly strengthened our

organization in a very short period of time.”

27. After being completely excluded from consideration for the position of

Commodity Specialist in October 2017, Cintia Bonadias was placed in the position of

 
VENTURA LAW

¢ Danbury, CT 06810

* Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 6 of 24

Senior Buyer which was merely a change in title.

28.  Cintia Bonadias was also tasked with the additional role of “Business Process
Owner” for the Danbury branch.

29. This additional role tasked Cintia Bonadias with the responsibility of
evaluating and recommending processes for the Danbury Purchasing Department and
other facilities with no additional compensation.

30. Cintia Bonadias continued to report to Mr. Clark in this role through
December 1, 2017 upon which she formally began her maternity leave.

31. During Cintia Bonadias’s maternity leave, there was a transition plan
implemented where a variety of roles and positions were assigned including her position of
Senior Buyer, and in which she was not included or mentioned.

32.  Cintia Bonadias returned from Maternity Leave on February 15, 2018.

33. Immediately upon her return, she was informed that there were a number of
changes made to her role and responsibilities from the time she had left. Cintia Bonadias

was also prohibited from returning to her normal job duties during the first six weeks of

her return.

34.  Cintia Bonadias was instructed that she no longer reported directly to Mr.

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

203-800-8000 * Fax 203-791-9264

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 7 of 24

Clark; rather, she was instructed to report to Mr. Russ Moran, Senior Procurement
Manager and subordinate to Mr. Clark.

35.  Cintia Bonadias continued to receive instructions, assignments and
requests from her former supervisor, Mr. Clark, even after being told she no longer
Officially reported to him.

36.  Cintia Bonadias repeatedly voiced her concern over the dual reporting
structure to Mr. Moran and Mr. Clark which resulted in her receiving double the
volume of responsibility of her co-workers.

37. | Both Mr. Moran and Mr. Clark ignored her requests for clarification of
her role and reporting structure. Consequently, Cintia Bonadias continued to
receive conflicting assignments from both Mr. Moran and Mr. Clark.

38.  Cintia Bonadias also made her concerns clear to Human Resources
during her participation and involvement in a task force dedicated to improving
management issues within the organization.

39. Prior to her maternity leave, Cintia Bonadias had been working in an
independent Senior Buyer capacity, purchasing a number of commodities for

multiple product lines (including plastics, labels, manuals and computers).

 
VENTURA LAW

* Danbury, CT 06810

Fax 203-791-9264

203-800-8000 «

235 Main Street, Suite 101

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 8 of 24

40. Upon her return, Cintia Bonadias was forced to act essentially in a “fill-in”
role for other buyers covering in areas where they were unable to meet their own
deadlines and/or the responsibilities of their positions and thus worked under the direction
of those who were at or below her seniority level.

41. — Cintia Bonadias was not permitted to actually perform the responsibilities of a
Senior Buyer as the position had been outlined to her prior to her maternity leave.

42.  Cintia Bonadias continued to voice her concerns to Mr. Clark and Mr. Moran
regarding the changes to her role and the dual reporting structure which hindered her
ability to fulfill all the responsibilities that had been imposed upon her.

43.  Cintia Bonadias also continued to voice her concerns to Human Resources
during a “management improvement” task force to which she had been assigned.

44. Cintia Bonadias repeatedly engaged in activities protected by the
employment discrimination laws applicable to Hologic in an effort to prevent the
discriminatory conduct occasioned by her return from maternity leave as she was
repeatedly targeted by her superiors and sabotaged.

45. In April 2018, Cintia Bonadias was permitted to assume her role as Senior

Buyer, although she was now expected to handle the purchasing of all plastics across four

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

° Fax 203-791-9264

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 9 of 24

branches instead of the sole Danbury branch for which she was originally
responsible prior to her maternity leave.

46. Due to this modification, Cintia Bonadias was the only buyer assigned
to the purchasing of plastics for the Northeast branches, despite the fact that other
commodities had been assigned to teams of 2-3 buyers per commodity.

47. AS a result, Cintia Bonadias was now required to manage the
equivalent workload of three of her co-workers as Senior Buyer and simultaneously
required to perform the additional duties associated with being the Business
Process Owner for all of the Danbury Purchasing department without any increase
in compensation.

48. This material alteration of the terms and conditions of her
employment was discriminatory and a pretext designed to have Cintia Bonadias fail
at her job as a means of removing her.

49. On or about April 4, 2018, Cintia Bonadias was requested to
participate in a one-on-one meeting with Mr. Clark, during which she was asked to
express her sentiments regarding the changes to her role and the Danbury

Purchasing department since her return from maternity leave.

 
* Danbury, CT 06810

203-800-8000 * Fax 203-791-9264

VENTURA LAW

235 Main Street, Suite 101

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 10 of 24

50. During this meeting, Cintia Bonadias articulated her frustration with the
following:
i. the lack of clear communication or direction from both her
supervisors, Mr. Clark and Mr. Moran;
ii. her concern over the restructuring of her role and those of her team-
mates; and
iii. the burdens associated with performing the duties otherwise
assigned to teams of 2-3 people.
Si. = Mr. Clark then met with the other members of the Danbury Purchasing
department throughout that day and the following to solicit similar feedback and concerns.
52. Upon information and belief, all the feedback was then shared with Mr.

Moran.

53. On April 9, 2019, Cintia Bonadias had a one-on-one meeting with her second
supervisor, Mr. Moran.

54. At this meeting, Mr. Moran berated Cintia Bonadias in a very aggressive and
angry tone and chastised her for speaking with Mr. Clark in the meeting of April 4%,

despite the fact that Mr. Clark was the superior of both Cintia Bonadias and Mr. Moran.

 
VENTURA LAW

235 Main Street, Suite 101

¢ Danbury, CT 06810

* Fax 203-791-9264

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 11 of 24

55. During this meeting with Mr. Moran, Cintia Bonadias was told that she
could no longer communicate with Mr. Clark even though Mr. Clark continued to
speak directly to her on an ongoing basis, and if she continue to do so, her
employment at Hologic was jeopardized.

56. This meeting caused Cintia Bonadias severe emotional distress as she
was being given conflicting instructions from both of her supervisors and clearly
suffered retaliation based on her engagement in protected activities.

97. Over the six weeks that followed, both Mr. Moran and Mr. Clark began
acting aggressively, discriminatorily and with clear hostility toward Cintia Bonadias.

58. On numerous occasions, Mr. Clark remarked publicly that Cintia
Bonadias “was like Phil with a wig on,” an ageist, sexist, misogynistic and negative
comment related to a former co-worker of ill repute who retired in December 2017.

59. Both Mr. Clark and Mr. Moran began telling Cintia Bonadias that “she
had changed since her maternity leave”, though neither would articulate what that
meant despite Cintia Bonadias’s repeated inquiries as to how she was different.

60. Mr. Clark and Mr. Moran also told her on numerous occasions and in

the presence of others that she had “a bad attitude.” Mr. Clark would even ask her

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

Fax 203-791-9264

203-800-8000 +

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 12 of 24

questions such as “how is your attitude today?” in the presence of other members of her
team.

61. During this time, Cintia Bonadias repeatedly expressed to both supervisors
that she was uncomfortable both with the treatment she was receiving as well as with the
way her role had been changed since her return from maternity leave.

62. Onone particular occasion, during which Mr. Clark was reiterating that there
was “something wrong with [Cintia Bonadias] since her return from her maternity leave,”
Mr. Clark stated, “you know that I pushed Fred out early too.”

63. In reference to Fred Gerber who worked in the Danbury Purchasing
department until December 2017, said statement was a threat to terminate Cintia
Bonadias’s employment if she were to continue her engagement in activities protected by
the laws of the United States.

64. Onor about May 22, 2018, Mr. Clark contacted Cintia Bonadias regarding a
meeting to take place later that day between herself, Mr. Moran, Mr. Clark and Mr. Robert
Trenck, another Buyer on the Danbury Purchasing team and one of Cintia Bonadias’s

colleagues.

65. — Cintia Bonadias asked Mr. Moran about the purpose of the meeting to which

 
VENTURA LAW

* Danbury, CT 06810

° Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 13 of 24

he responded, “it’s just a little love fest so you and Rob can feel loved.”
66. Upon entering the meeting, Cintia Bonadias was instructed to sit
down and Mr. Trenck was directed to sit in a chair in a corner of the room to

observe the meeting and not to speak.

67. | Cintia Bonadias was then publicly humiliated and berated as Mr.
Moran and Mr. Clark stated that she was “like Phil with a wig on” and “has
something was wrong with her since she returned from maternity leave.”

68.  Cintia Bonadias was also told that she had a bad attitude which was
apparent to others, and for this reason she was going to have to move out of her
office, which she shared at the time with Mr. Trenck, into a different shared office
with another employee, Lisa Johnson.

69. She was told that another buyer, John Ross, would be moving into
her current office space.

70. Once the verbal thrashing by Mr. Clark and Mr. Moran concluded,
Cintia Bonadias was dismissed from the meeting.

71. Cintia Bonadias was deeply humiliated and distressed by this meeting,

the retaliation, the obvious discrimination and the announcement that she was soon

 
* Danbury, CT 06810

VENTURA LAW
203-800-8000 * Fax 203-791-9264

235 Main Street, Suite 101

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 14 of 24

to be relocated.

72. On or about May 29, 2018, Cintia Bonadias reported the pregnancy
discrimination, harassment and retaliation she suffered by Mr. Moran and Mr. Clark to her
Human Resources Representative, Ms. Stacey D’Attorre.

73. Following the report, a formal investigation was finally launched into Cintia
Bonadias’s allegations of discrimination, harassment and retaliation.

74.  Cintia Bonadias was asked to provide a written statement of the events and
was told that Mr. Moran and Mr. Clark would be made to account for their actions as well.

75.  Cintia Bonadias became aware that Mr. Trenck was also requested to provide
a statement regarding the allegations of discrimination, harassment and retaliation.

76. On June 14, 2018, Cintia Bonadias was informed via email that HR was
concluding its investigation “into [Cintia Bonadias’s] allegations that Russ Moran and Tom
Clark acted inappropriately and/or violated Hologic’s Anti-Harassment Policy.” Ms. D’Attorre

also stated that no internal policies had been violated nor had any inappropriate conduct

taken place.

77. Ms. D’Attorre went on to state that she intended to schedule a follow-up

meeting for Cintia Bonadias and her two supervisors to discuss the events further with Ms.

 
VENTURA LAW

* Danbury, CT 06810

° Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 15 of 24

D’Attorre present.

78. Based upon Ms. D’Attorre’s statements, Hologic did not even consider
Cintia Bonadias’s allegations of pregnancy discrimination and retaliation and only
focused on its Anti-Harassment policy.

79. On June 19, 2018, Cintia Bonadias participated in said meeting with
Mr. Moran, Mr. Clark and Ms. D’Attorre.

80. Mr. Moran and Mr. Clark were invited to discuss their concerns with
Cintia Bonadias’s performance since her return from her maternity leave.

81. | With the exception of one vendor issue involving Florida Custom Mold,
neither Mr. Moran or Mr. Clark were able to provide any concrete examples of
performance issues or other negative changes in Cintia Bonadias’s ability to perform
the duties of her position or any of the other duties that had been imposed upon
her since her return.

82.  Cintia Bonadias informed all parties present in that meeting that she
felt she had been discriminated against on the basis of her gender, pregnancy and
childbirth status, all of which are protected classes under the terms of Hologic’s

own anti-discrimination policy.

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

° Fax 203-791-9264

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 16 of 24

83.  Cintia Bonadias had also expressed that she had been subjected to a hostile
work environment.

84. |The meeting was concluded with an assertion that all of Cintia Bonadias’s
concerns were due to “miscommunications” which could be resolved outside of formal
action, ignoring the alterations to Cintia Bonadias’s terms and conditions of employment,
structural changes and pretextual assignments.

85. | That same date and following that meeting, Cintia Bonadias forwarded an
email .chain to Ms. D’Attorre demonstrating that the shortfalls she experienced were
among the lowest of all members of the purchasing team which is a key performance
metric for all such employees.

86. Cintia Bonadias also provided clarification regarding the Florida Custom Mold
issue in that it was not a matter of performance, but rather an issue with how the task
appeared in the project management system and that both Mr. Moran and Mr. Clark were
previously made aware of the issue in that same email chain.

87. Ms. D’Attorre conceded, “the only performance concern I recall that they
raised was regarding Florida Custom Mold, which you pointed out below, may appear as if

you had not worked on it, even though it was actioned.”

 
* Danbury, CT 06810

VENTURA LAW
° Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 17 of 24

88. Despite Cintia Bonadias’s written advisement of the various illegal acts
she had suffered due to her protected status and her supervisors’ deliberate
conduct, Ms. D’Attorre left the investigation closed thus constructively terminating
Cintia Bonadias’s employment.

89. On June 26, 2018, having exhausted all viable internal avenues to
address the intolerable environment she was subjected to in her employment with
Hologic, Cintia Bonadias was forced into an involuntary resignation, had to seek
alternative employment with reduced compensation and benefits and informed Mr.
Moran that she had accepted a position elsewhere and was providing two weeks’
notice of her resignation of employment.

90. The following day, June 27, 2018, Cintia Bonadias was asked to leave
her position and vacate the premises, effective immediately.

Count One: Discrimination in Violation of the FMLA

91. Cintia Bonadias re-alleges and incorporates by reference Paragraphs 1
though 90, as if fully stated.

92. At all times relevant herein, Cintia Bonadias was an “eligible

employee” within the meaning of the Family Medical Leave Act, 29 U.S.C. § 2601

 
VENTURA LAW

235 Main Street, Suite 101

¢ Danbury, CT 06810

Fax 203-791-9264

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 18 of 24

(“FMLA”). At all times relevant herein, Hologic, Inc. was a “covered employer” within the
meaning of the FMLA.

93. By the actions described above among others, Hologic violated the FMLA by
unlawfully interfering with, restraining, or denying the exercise of Cintia Bonadias’s rights
by, inter alia, constructively terminating her employment upon her return from maternity
leave, an action that would clearly deter employees from exercising their rights under the
FMLA.

94. Asadirect and proximate result of Hologic’s unlawful conduct in violation of
the FMLA, Cintia Bonadias has suffered and continues to suffer harm for which she is
entitled to an award of damages, to the greatest extent permitted under law, in addition to

reasonable attorneys’ fees and expenses.

Count Two: Sex and Pregnancy Discrimination in Violation of Title VII

95.  Cintia Bonadias re-alleges and incorporates by reference Paragraphs 1

through 90 as if fully stated.
96. Cintia Bonadias was qualified for her Senior Buyer position.

97.  Cintia Bonadias was subjected to adverse employment actions on account of

her pregnancy.

 
VENTURA LAW

* Danbury, CT 06810

* Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 19 of 24

98.  Cintia Bonadias was subjected to derogatory and defamatory remarks
directly relating to her pregnancy and child birth.

99. There was a marked change in Hologic’s treatment of and dealings
with Cintia Bonadias after her pregnancy and subsequent maternity leave.

100. Upon her return from maternity leave, Cintia Bonadias was subjected
to unfair treatment and a workload ordinarily assigned to 2-3 buyers.

101. Cintia Bonadias complained to her supervisors and Hologic’s human
resources department and its agents about the adverse conduct, but Hologic failed
or refused to properly investigate, adequately address or stop it.

102. Cintia Bonadias has suffered and will continue to suffer damages
including, but not limited to, past and future lost wages and fringe benefits,
interest, emotional and psychological distress, loss of reputation, loss of earning
capacity and loss of the ability to enjoy life’s pleasures and activities.

Count Three: Retaliation in Violation of Title VII

103. Cintia Bonadias re-alleges and incorporates by reference Paragraphs 1

though 90, and Paragraphs 96 through 103 of Count Two, as if fully stated.

104. Cintia Bonadias complained to Hologic that she was _ being

 
* Danbury, CT 06810

203-800-8000 * Fax 203-791-9264

VENTURA LAW

235 Main Street, Suite 101

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 20 of 24

discriminated against on the basis of her pregnancy.

105. In addition, on May 29, 2018 and thereafter, Cintia Bonadias submitted
written complaints to Hologic’s Human Resources Department about Mr. Clark’s and Mr.
Moran's conduct.

106. On October 31, 2018, Cintia Bonadias filed a complaint with the EEOC.

107. By her internal complaints to Hologic and her complaints with the EEOC,

Cintia Bonadias engaged in protected activity or activity that she reasonably believed to be

protected activity.

108. Hologic was aware that Cintia Bonadias was opposing discriminatory
employment practices.

109. Hologic took adverse and retaliatory actions against Cintia Bonadias for
engaging in protected activity or activity that she reasonably believed to be protected
activity.

110. Cintia Bonadias has suffered and will continue to suffer damages including,
but not limited to, past and future lost wages and fringe benefits, interest, emotional and

psychological distress, loss of reputation, loss of earning capacity and loss of the ability to

enjoy life’s pleasures and activities.

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

° Fax 203-791-9264

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 21 of 24

 

111. Cintia Bonadias re-alleges and incorporates by reference Paragraphs 1
through 90 as if fully stated.

112. Cintia Bonadias was qualified for her Senior Buyer position.

113. Cintia Bonadias was subjected to adverse employment actions on
account of her pregnancy.

114. Cintia Bonadias was subjected to derogatory and defamatory remarks
directly relating to her pregnancy and child birth.

115. There was a marked change in Hologic’s treatment of and dealings
with Cintia Bonadias after her pregnancy and subsequent maternity leave.

116. Upon her return from maternity leave, Cintia Bonadias was subjected
to unfair treatment and a workload of that ordinarily assigned to 2-3 buyers.

117. Cintia Bonadias complained to her supervisors and Hologic’s human
resources department and its agents about the adverse conduct, but Hologic failed
or refused to properly investigate, adequately address or stop it.

118. Cintia Bonadias has suffered and will continue to suffer damages

including, but not limited to, past and future lost wages and fringe benefits,

Count Four: Pregnancy Discrimination in Violation of C.G.S. § 46a-60(a)(1

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

203-800-8000 * Fax 203-791-9264

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 22 of 24

interest, emotional and psychological distress, loss of reputation, loss of earning capacity
and loss of the ability to enjoy life’s pleasures and activities.

Count Five: Retaliation on the Basis of Preqnancy
in Violation of C.G.S. § 46a-60(a)(4)

119. Cintia Bonadias re-alleges and incorporates by reference Paragraphs 1
through 86, and Paragraphs 112 through 119 of Count Four, as if fully stated.

120. On May 29, 2018 and thereafter, Cintia Bonadias submitted written
complaints to Hologic’s Human Resources Department. |

121. On October 31, 2018, Cintia Bonadias filed a complaint with the EEOC.

122. By making her complaints, Cintia Bonadias engaged in protected activity or
activity that she reasonably believed to be protected activity.

123. Hologic was aware that Cintia Bonadias was opposing discriminatory
employment practices.

124. Hologic acted adversely toward Cintia Bonadias in retaliation for her
engaging in protected activity or activity that she reasonably believed to be protected
activity, in violation of C.G.S. § 46a-60(a)(4).

125. Cintia Bonadias has suffered and will continue to suffer damages including

 
* Danbury, CT 06810

VENTURA LAW
° Fax 203-791-9264

235 Main Street, Suite 101

203-800-8000

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 23 of 24

but not limited to, past and future lost wages and fringe benefits, interest,
emotional and psychological distress, loss of reputation, loss of earning capacity
and loss of the ability to enjoy life’s pleasures and activities.

Jury Trial Claim
126. The plaintiff, Cintia Bonadias, claims a trial by jury on all claims triable

by jury.

 
VENTURA LAW

235 Main Street, Suite 101

* Danbury, CT 06810

203-800-8000 * Fax 203-791-9264

 

 

Case 3:19-cv-00645-WWE Document1 Filed 04/30/19 Page 24 of 24

WHEREFORE, Plaintiff prays that this Court:

L.

2.

Take jurisdiction over this matter;
Award compensatory and punitive damages as allowed by statute;

Award attorney’s fees and costs, including expert witness expenses;

Grant Plaintiff a trial by jury;

Grant such other and further relief as may be just and equitable.

 

 

.By
SERNACTOR (Fed. Bar. #:ct29136 )
MICHAEL CRUZ

Ventura Law

235 Main Street

Danbury, CT 06810

Tel: 203 800 8000

gp@venturalaw.com
sabrina@venturalaw.com

TO: HOLOGIC, Inc.
c/o CT Corporation System
67 Burnside Avenue
East Hartford, CT 06108

 
